 HAGOPIAN & SONS, INC.277IT IS FURTHER RECOMMENDED that the allegations in the complaint allegingunlawful conduct other than found unlawful in this Decision be dismissed.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT question you about your membership in or your activities onbehalf of American Federation of Casino and Gaming Employees, or any otherunion.WE WILL NOT withhold wage increases or other benefits, or tell you that weare withholding increases and benefits because of the Union.WE WILL NOT tell our female employees that the Union will cause themto be replaced by male employees.WE WILL offer Nona Dettori immediate reinstatement to her former position.All our employees are free to become or remain members of the above-namedUnion, or any other union, or to refrain from such membership.RENO'S HORSESHOE CLUB, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 13050Federal Building, 450 Golden Gate Avenue, Box 36047, San Francisco, California94102, Telephone 556-0035.Hagopian&Sons, Inc.andJohn Mason.Cases7-CA-5415 and7-C-4-541.5(2).December 20, 1966DECISIONAND ORDEROn August 3, 1966, Trial Examiner Sidney Sherman issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision. Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a brief in support thereof, and theGeneral Counsel filed an answering brief, cross-exception, and a briefin support of the cross-exception.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Trial162 NLRB No. 12. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer's Decision, the briefs, exceptions, cross-exceptions, and theentire record in these cases, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner.'[The Board adopted the Trial Examiner's Recommended Orderwith the following modification :[1.Add the following as paragraph 2(c), the present paragraphs2(c) and 2(d) being consecutively relettered :[" (c)Notify the above-named employees if presently serving inthe Armed Forces of the United States of their right to full rein-statement upon application in accordance with the Selective ServiceAct and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces."]'The Respondent has filed a motion to reopen the record to adduce certain allegedlynewly discovered evidence.The evidence sought to be introduced would, according to Re-spondent,show that Mason and Tucker were on December 20 living in the same home andriding together,and that this was the reason Mason insisted on having Tucker assignedto work with him. It does not appear however, that this evidence is newly discovered, asitwas not shown that this information was not available during or prior to the proceed-ings herein.Further, even if it were a part of the record,itwould not,in our opinion, besufficient to overcome the record evidence, which clearly establishes that regardless of therelationship between, Mason and Tucker, Mason insisting on Tucker'sworking with himon the day in question(which was the only time Mason ever insisted on Tucker as ahelper),was primarily concerned with the quality and quantity of the work he had beenassigned to perform that day, and hence was concerned with a condition of employment.Accordingly,we shall deny Respondent'smotion to reopen the record. In view of ourdisposition of Respondent'smotion to reopen,we find it unnecessary to pass on the GeneralCounsel'smotion to strike Respondent'smotion andaffidavitin support thereofRespondent's request for oral argument is also denied as, in our opinion,the record, in-cluding the exceptions and briefs,adequately presents the issues and positions of thepartiesTRIAL EXAMINER'S DECISIONThe instant charges were served upon Respondent on December 20 and 21, 1965.The complaint issued on March 28,1966,1and the case was heard before TrialExaminer Sidney Sherman on June 9.After the hearing,briefswere filed byRespondent and the General Counsel.The issues litigated related to alleged dis-charges for concerted and union activities,allegedwithholding of vacation paybecause of such activities,and an alleged grant of benefits to discourage suchactivities.Upon the entire record2and my observation of the witnesses,I adopt the follow-ing findings and conclusions:1.RESPONDENT'S BUSINESSHagopian&Sons, Inc., herein called Respondent,isa Michigan corporation, andis engaged at its plant in Oak Park,Michigan,in retail and wholesale operations,consisting of the cleaning, renovation,maintenance,and installation of carpeting.Respondent annually receives directly from out-of-State points goods valued inexcess of $30,000, and annually receives goods valued in excess of $20,000 fromfirms in Michigan,which firms receive said goods directly from out-of-State points.It is found that Respondent is engaged in commerce under the Act.U. THE LABOR ORGANIZATION INVOLVEDResilient Floor Decorators Local No.2265, United Brotherhood of Carpentersand Joinersof America, AFL-CIO,hereinafter called theUnion,isa labor orga-nizationunder the Act.iAll eventshereinafterrelated occurredin 1965, unless otherwiseindicated.2 The record is hereby corrected by changing "selling" on p 162, 1. 1 of the transcript toread"sewing." HAGOPIAN & SONS,INC.279M. THE UNFAIR LABOR PRACTICESThe pleadings raise the following issues:1.Whether Respondent unlawfully discharged four employees on December 20?2.Whether Respondent's grant on December 21 of premium pay for Saturdaywork was unlawful?3.Whether Respondent withheld an employee's vacation pay in reprisal for hisunion or concerted activities?A. Sequence of eventsRespondent is engaged in the business of selling, installing,,cleaning, and repair-ing carpeting.In December it had in its employ four carpet installers,3of whomtwo (Mason and Connell)were the"crew leaders,"the other two (Jackson andTucker)serving as their helpers. Although the installers worked 6 days a week,and, in addition,sometimes worked overtime,they received no premium pay. OnDecember 2, Mason and Connell asked Papazian,one of Respondent's officers, togrant them premium pay for work to be done the next Saturday(December 4).Papazian refused to make any commitment.On December 4, Mason,Connell, andTucker reported at Respondent'splant at 8 a.m., but, upon being advised that theirrequest for premium pay had been rejected,Mason announced that the men wouldnot go to their assigned job until their demand was met. Upon being told to go towork or punch out, the men punched out,leaving word"that,should managementwish to contact them,they would be at a certain restaurant.Edgar Hagopian,4 anofficer of Respondent,joined them at the restaurant,agreed to pay them time and ahalf for work on that particular Saturday,and promised to arrange a meetingbetween management and the men to discuss the matter of premium pay for futureSaturdays.With this understanding,all three men returned to work .5The next Monday,December 6, Respondent promised to meet with the men onWednesday regarding their demand for premium pay. However,on Wednesday,upon being told that the meeting had been postponed,Mason contacted the'Union,and the next day, December 9, all four men met with the Union's business agent,Powers, and signed union authorization cards. Later that day, the men finally metwith'management,which explained its objections to granting the premium paydemand, but announced no final decision.At this meeting, Mason asked if he couldreceive his vacation pay immediately,although it was not due until December 16.Hagopian agreed but did not actually give Mason the pay until December 15.On December 10,6 armed with the four union cards, Powers called upon Hago-pian,told him that the men had designated the Union,and requested recognition.When Hagopian demurred,the Union on December 15 filed a petition for a Boardelection.On December 20, Mason,upon reporting for work, found that he had beenassigned to do several jobs that day involving the relocation of used carpets, andthat one,Daugherty,who was primarily assigned to carpet cleaning, was to be hishelper that day. When Mason besought Papazian to assign Tucker to him, insteadof Daugherty, Papazian disclaimed any authority to change the assignment. Aftera heated argument,Mason punched out, and Connell,Tucker,and Jackson followedsuit.However,about half an hour later,after a telephone call to Powers, whoadvised them to return to work, all four reported for work,but were refusedadmission to the plant and notified of their discharge.The next day,December 21, Respondent granted to all its hourly paid employeespremium pay for Saturday, work.31n addition, Respondent had an unspecified number of employees engaged in cleaningcarpeting and other operations4All references hereinafter to "Hagopian" denote Edgar, as distinguished from otherofficers of Respondent with the same surname5According to Mason, Hagopian was told at the restaurant that Jackson also wouldnot report for work that day unless he received premium pay While Hagopian testifiedthat he "understood" that Jackson had reported 111 that morning, it is not disputed thatJackson absented himself from,work early that morning but joined the others,on..the job,as soon asthe premium-pay, dispute was settled.-.Under these-circumstances, Respondentcould not have failed to regard him as involved in the concerted action of December 4.e See footnote 8 below, as to the evidence regarding the date of this event. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDB.Discussion1.The withholding of Mason's vacation payThe record shows that on December 9, in response to Mason's plea that heneeded money to pay his wife's admission to a hospital,Hagopian agreed to accel-erateMason'svacationpay,whichwas not due until December 16. However,despite inquiries byMason about the matter during the next several days, and,although the check was admittedly ready on December 10, Hagopian did notdeliver it to Mason until December15.Therewas conflicting testimony as to thecircumstances under which this occurred.According to Mason,on December 15, he broached the matter of the check toHagopian,who stated that he had decided not to deliver the check in advance ofthe due date because he had had"a visitor from the AFL-CIO," and, when a fewmoments later he relented and handed Mason the check,Hagopian remarked, "Wecan get along fine without the Union."While Hagopian denied that he made theforegoing remarks, he admitted that,although the check had been prepared onDecember 10,he changed his mind about delivering it before the due date explain-ing at the hearing that, after preparing the check on December 10, it occurred tohim that Mason had been involved in the December 4 incident,'and that he decidedto withhold the check as a measure of reprisal for such involvement.However,Hagopian was already aware of the December 4 incident on December 9, when heagreed to accelerate Mason's vacation pay, but,so far as the record shows, he wasnot aware of Mason'sunion activity until Powers'visit on December 10 .8 In viewof this, as well as demeanor considerations,IcreditMason as to Hagopian'sexplanation to him for withholding the check,and find that Hagopian deliberatelywithheld the check,not because of the December 4 incident,but because on Decem-ber 10,after preparing the check,he learned of Mason's union activity from Pow-ers.By Hagopian's action in withholding the check for that reason alone, and byhis disclosure of such reason to Mason,Respondent violated Section 8(a)(1) oftheAct .92.The December 20 dischargesThere is no dispute that on December 20, upon reporting to work and learningthat Daugherty had been assigned to help him that day, Mason vigorously protestedto Respondent,in the presence of the other three installers, that Daugherty did nothave sufficient experience and requested that Tucker be assigned to him,insteadof Daugherty.As already noted,the two more experienced carpet installers or "crew leaders"wereMason and Connell,and Jackson and Tucker acted as their helpers. For atime, Tucker, who was Mason's brother-in-law, had been regularly assigned to workwith him. However, when friction developed between them, which Mason attributedto the fact that they were too much together, both on and off the job, Masonrequested that hebe assignedanother helper, and he thereafter worked with Jack-son, and Daugherty, and only occasionally with Tucker. However, as betweenDaugherty and Tucker, Mason indicated at the hearing that he preferred Tucker,particularly for the type of jobs that were scheduled on December 20. Theseinvolved relocation of used carpets, which required a substantial amount of sewingin joining together pieces of carpet to suit the needs of the new location. AccordingtoMason, Daugherty,who was employed primarily in Respondent's carpet cleaningoperation,was not sufficiently proficient in sewing carpets to be of any assistance7Discussed above$Hagopian testified that this visit occurred on December 6 or 7. However, in view of themutually corroborative testimony of Powers and Mason that the union cards were notsigned until December 9 as well as the evidence of the cards, themselves, on this point,I find that Hagopian was mistaken as to the date of Powers' visit, and credit the latter'stestimony that the date was December 10U In any event, even if one credits Hagopian's testimony that he withheld the checksolely in retaliation for Mason's involvement in the December 4 incident, it would benecessary to find that this constituted an act of reprisal for protected, concerted activities,in violation of Section 8(a)(1) of the Act. (I find no merit in the various reasons urgedin Respondent's brief for holding that the work stoppage of December 4 was not protectedby the Act. Such contentions are based on invalid assumptions as to controlling legal prin-ciples or postulate facts not supported by the record.) HAGOPIAN & SONS, INC.281to him in that work,and, as a result,Mason anticipated that his duties that daywould be that much more onerous and his progress thatmuchslower, necessitatingthat he work overtime.10Itwas for this reason,according toMason,that herequested the services of Tucker,whom Mason described at the hearings as compe-tent to perform the sewing work.When Respondent refused to comply with Mason'srequest,he punched out,intending to telephone Powers for advice as to his future course of action.Connell,Tucker,and Jackson punched out with Mason.Connell and Tucker were in sub-stantial agreement that they intended to return to work as soon as the disputebetween Mason and Respondent over the assignment of a helper was settled. Jack-son also denied that he intended to quit his employment,insisting that he punchedout because of his belief that Respondent was deliberately treating Mason unfairly,and he wanted to consult with Powers about the situation.In view of the foregoingevidence as to the employees'intent in punching out, which is corroborated by thefact that,after doing so, they promptly repaired to a nearby telephone,and, afterspeaking to Powers,reported for work, I find,contrary to Respondent's contention,that,in leaving the plant on December 20, the four men did not intend to resigntheir jobs,but only to withhold their services concertedly pending resolution ofMason'sdispute with Respondent or pending advice from the Union as to whataction to take with regard to such dispute.Respondent next contends that any concerted action for that purpose would not,in any event, be protected by the Act,because the subject of the dispute-theassignment of a helper-lay within the exclusive prerogative of management, andthe action of the employees constituted an attempted usurpation of such preroga-tive.While it is true that the assignment by management of an employee to per-form a particular job is normally not a legitimate concern of any other employee,so long as such assignment does not affect the working conditions of such otheremployee, the situation is different where the latter'sworking conditions - areadversely affected by such assignment,or where he honestly believes that they willbe so affected.Thus, the Board has held, with judicial approval,that the action ofa group of insurance salesmen,in discussing what position to take regarding theiremployer's selection of a cashier for their branch office,constituted protected, con-certed activity,and that their discharge for such activity was unlawful."The Boardthere reasoned that,in view of the fact that the cashier's duties included the rendi-tion of various services designed to facilitate their sales activities,the salesmen hada legitimate interest in the capabilities and efficiency of the individual serving ascashier, and their concerted action with respect to the choice of such individualwas therefore protected.This view,that a concerted attempt by employees to influ-ence personnel actions by management with regard to others is protected insofaras such personnel actions may affect the working conditions of such employees, hasbeen extended even to cases involving work stoppages in protest against the selectionof leadmen or supervisors.12 It would seema fortiorithat the same rule is applica-blewhere the concerted action is aimed at the assignment of a rank-and-fileemployee to perform a particular task and such action is motivated by a bona fidebelief 13 that such assignment will adversely affect the working conditions of one10Although Mason admitted that it was Respondent's practice to attempt to eliminateovertime work by dispatching extra help to a job, upon request, he asserted without con-tradiction that such extra help was not always available, and he therefore had no advanceassurance on December 20 that overtime could be avoided by that expedient. Masonacknowledged, also that he had worked overtime in the past, and, in view of his admittedlystraitened circumstances, it is inferable that any extra pay he would have received forovertime on December 20 could have been put to good use. However, Mason insisted thatliewas weary of overtime work and that domestic problems related to his wife's illnessmilitated against his working till late that evening. Hagopian testified, on the other hand,that overtime was always voluntary, and that Mason would not have bad to work over-time on December 20, if he did not wish to"Phoenix Mutual Life Insurance Co,73 NLRB 1463, enfd 167 F.2d 983 (C.A. 7), cert.denied 335 U S 84512Colson Corporation,148 NLRB 827, 841-843, enfd 347 F.2d 128 (C A. 8), cert denied382 U.S. 904;Ace Handle Corporation,100 NLRB 1279; DobbsHouses, Inc,135 NLRB885, 888, enforcement denied 325 F.2d 531 (C.A. 5)11 It is well settled that the protected status of concerted action by employees does notdepend upon whether such action was wise or justified.N.L R.B. v. Washington AluminumCo , 370 U.S. 9, 15-16;Tomar Products, Inc.,151 NLRB 57, 63. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDor more of the employeesinvolvedin suchconcertedaction.The question ariseswhether thatwas the situation here. Respondent'sown witness,Papazian,admittedthatMasonobjected to Daughertybecause of his inexperience,and, while insistingthatMasonwas exaggeratingDaugherty's limitations as a helper,Hagopian admittedthat Tucker had had moreexperiencethan Daughertyin sewing,and the recordaffords noother persuasiveexplanation for Mason's strenuous objection to Daug-herty, even to the point of walking off the job. Any speculation that Mason mayhave preferred to work with Tucker only because he was Mason's brother-in-lawruns afoul of Mason's aforenoted, uncontroverted testimony that he had in thepast had differences on the job with Tucker, which hadcaused him to requestRespondentto discontinueits practiceof assigningthem togetheron a regular basis.Accordingly, whether or not Mason was correctin believingthat,with Daughertyas a helper,Mason's task would be moreonerous,I am convinced that he opposedthe assignment becausehe honestly believed that suchwas the case.14While theother threealleged discriminateeswere not directly affected bythe assignment ofDaugherty,it is clearthat they walkedout because of Mason's action and in sym-pathy therewith, and that, by thus makingcommon cause, all four employeesengagedin concertedactionfor mutualaid and protection.It is also foundunder theprecedents citedabove that suchactionwas'protectedby the Act. TheColsoncase,supra,seemsparticularlyappositehere. There, theBoard found tobe protected a strike by welders because their employer hadselected as their leadman one whomthey did notregard as having sufficient experi-ence for that position.Here, the walkout stemmed basically from Mason's concernover the inexperience of the helper assigned to him.In both cases it was appre-hended that the deficiencies of oneworker wouldimpose a greater burden on, andto that extent worsen the working conditions of, hiscoworkers.No reason appearsfor reaching a different result here than inColsonas to the protected status of thework-stoppage.Indeed,it is not clear how the situation here differs in principlefrom the case where an employerdirectly (rather than,as here,indirectly),assignsto an employeework whichhe regards as unduly onerous.It cannot be doubtedthat in such a case a concerted protest against such assignment would be protected.The question remains whether the installers were discharged because of theDecember 20 walkout.Hagopian accepted full responsibility for the decision not totakethemen back,and, in explaining the reasontherefor,he testified:I felt we had enough of this.They weredictating to us.They had dictatedto us on prior occasions as toexactly what they wanted to do. And, quitefrankly, wewerefed up with it . . . Theyhad dictated to us on December 4th,theyhad dictated to us in refusing in the past-towork withpeople that hadbeen assigned to them ... .The foregoing constitutes in effect an admission by Hagopian that the immediatereason for his action was his resentment -of the employees'attempt to"dictate" tohim'onDecember 20, and that an underlyingreason wasinter alia,theDecem-ber, 4 incident. As the employees'action on both occasions constituted protected,concerted activity,the admitted denial' of employmentbecauseof such incidentsnecessarily violated Section 8(a)(1) of the Act.153.The grant of premium payAs already related,on December 21, the day after the discharge of the fourcarpet installers,Respondent granted to all, its hourly paid employees premium14While Hagopian's testimony that overtime was voluntary(see footnote 10 above) maybe deemed to cast doubt on the genuineness of Mason's apprehensions on that score, thereis no need to resolve that point, as his concern about being required to do all the sewing,which was to him the most tedious part of the job,would alone justify him in regardingthe assignment of Daugherty as affecting his working conditions15Even if it be assumed,contrary to the finding above,that the December 20 walkout n asnot protected,Hagopian's admission that his action was based in part on the December 4incident would alone support a finding that such action was unlawfulThe General Counsel would have the inference drawn that the discharge of the installerswas also motivated by their union activity However, as the remedy would be the same inany event,there seems to be no need to pass on this issue HAGOPIAN & SONS, INC.283pay for Saturday work. According to Hagopian, the decision to grant such paywas made between December 10 and 14. The General Counsel contends thatRespondent's action was designed to discourage union activity on the part of itsunorganized employees.There is no dispute as to the following sequence of events:On December 2, when Mason and Connell asked Papazian for premium payfor work to be performed by them the following Saturday, his answer was non-committal. On December 4, a Saturday, when there was a work stoppage over thefailure to grant such pay, Hagopian made a concession only with respect to thatday, and, when the men announced that they would not return to work until theywere assured premium pay for all future Saturdays, Hagopian promised only toarrange a meeting between the men and management to discuss the issue further.On December 9, when such a meeting was held, management still resisted thedemand,pointing out that the' installers'straight-time pay was in line with the payscale prescribed in a union contract,and that,ifpremium pay were given to theinstallers,Respondent'sother employees would demand the same consideration,and no final decision on the issue was announced. Admittedly, it was only afterPowers' request on December 10 for recognition,thatRespondent decided togrant Saturday premium pay to all its hourly paid employees, which at that timeincluded the four installers, and on December 14, Respondent posted a notice ofan employee meeting to be held on December 16, intending to announce the newbenefit at that meeting, but due to inclement weather this meeting was rescheduledto December 21, when the announcement was actually made.It is clear from the foregoing that the change in management's attitude towardthe premium pay demand coincided in time with the advent of the Union.Hagopianinsisted, however, that the Union's advent did not influence Respondent's action,which,according to him, was designed solely to alleviate the problem of recruitingand retaining personnel in a tight labor market,such as existed in the Detroitarea.Hagopian added that Respondent had given consideration to the premiumpay matter long before the advent of the Union. However, Hagopian admittedthat the local labor shortage had existed for nearly a year,and it is clear thatwhatever consideration Respondent had given the matter had borne no fruit untilthe advent of the Union. For, despite the extreme pressure exerted by the installers'work stoppage on December 4, which jeopardized the good will of a major cus-tomer,Respondent made only a limited concession on the issue, and as late asDecember 9, attempted to dissuade the installers from pressing for further conces-sions in that area. At the very least, it is evident from the foregoing that as late asthe day before the Union's advent Respondent was far from persuaded that thegrant of premium pay would alleviate its manpower problem;and, if anything, man-ifestedmarked reluctance to grant such pay even to the four installers,let alone allitsother,hourly paid employees;and Respondent failed to explain what occurredafter the Union's advent that overcame this reluctance. Nor is there any evidencethat on or about December 10, there was any worsening of the labor market situa-tion,which might have accounted for the dramatic change in Respondent's attitudetoward premium pay.Moreover,in addition to the foregoing temporal coincidence between the adventof the Union and the decision to grant premium'pay, there is presented here thecoincidence that,of all the concessions that Respondent might have made to solveitsallegedmanpower problem,Respondent hit upon the one that correspondedexactly to the demand made by the installers,who had been impelled to seek unionrepresentation when such demand was not granted.Respondent offered no explana-tion for this coincidence.In view of the foregoing,unexplained,double coincidence,the inference is amply warranted that,at the time that it made its decision to awardpremium pay, Respondent had a twofold purpose: (a) to dislodge the Union fromitsfoothold in the plant as the representative of the installers, by removing theprime source of their discontent, and (b) to forestall any spread of the union move-ment to the rest of Respondent's employees, by granting them a benefit, which, asitsexperience with the installers indicated, could not be further withheld withoutrisking resort by such other employees to collective action. It is true that, with thedischarge of the installers on December 20, the first of these two purposes became 284DECISIONSOF NATIONAL LABOR RELATIONS BOARDmoot. However, it does not necessarily follow that the second purpose was aban-doned, and was replaced by an entirely different and innocent purpose. The onlyother such purpose suggested by the record is the "tight-labor-market" contentionadvanced by Respondent. However, as it has been found that this factor did notimpel it to act before, the inference is not warranted that on December 21, Respond-ent was suddenly swayed thereby. It seems proper, rather, to presume absent anyevidence to the contrary, that the same motivation which influenced Respondent'soriginal decision to grant premium pay to its unorganized,hourly paid employeeswas still operative on December 21, when that decision was implemented. The factthat the installershad by thattime been discharged was no guarantee that others,similarly situated, would not respond as they had to the appeal of collective action.Accordingly,it is found that the grant on December 21 of premium pay for Satur-day work was designed to deter Respondent's unorganized employees from followingthe example of the installers in seeking union representation,and that Respondentthereby violated Section 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.It having been found that the Respondent violated Section 8(a)(1) of the Act, itwill be recommended that it be ordered to cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policiesof the Act.It has been found that on September 20, Respondent discharged Mason, Connell,Tucker, and Jackson, because of their concerted activities. I will recommend that,Respondent be required to offer the foregoing employees immediate reinstatementto their former or substantially equivalent positions, without prejudice to their se-niority or other rights and privileges.Itwill also be recommended that Respondent be required to reimburse the fore-going employees for any loss of pay they may have suffered by reason of theRespondent's discrimination against them, by paying to them a sum of money equalto the amount they would normally have earned as wages from the date of theirdischarge to the date of Respondent's offer of reinstatement,less their net earningsduring that period. Backpay shall be computed on the basis of calendar quarters, inaccordance with the method prescribed in F.W. Woolworth Company,90 NLRB289, and interest at the rate of 6 percent per annumshall be added to net backpay,in accordance withIsisPlumbing & Heating Co.,138 NLRB 716.In view of the nature of the violations found herein, particularly the discrimina-tory discharges,a potential threat of future violations exists which warrants a broadcease and-desist provision.CONCLUSIONS OF LAWBy granting benefits to employees to discourage union activity,by refusing toaccelerate an employee's vacation pay because of his union activity, by disclosing tohim that such pay was withheld for that reason,and, by discharging employeesbecause of their concerted activities, Respondent has interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed in Section7 of the Act,and has engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.RECOMMENDED ORDERUpon the entire record in the case, and the foregoing findings of fact and con-clusions of law, it is recommended that Respondent,Hagopian&Sons, Inc., OakPark, Michigan,itsofficers,agents, successors,and assigns,shall be required to:1.Cease and desist from:(a)Discouraging concerted activities of its employees,by discriminating againstthem in regard to their hire or tenure of employment or any term or condition ofemployment. HAGOPIAN& SONS, INC.285(b)Refusing to accelerate vacation pay, or visiting other reprisals upon employ-ees, because of their union,or concerted,activities.(c)Notifying employees that it has refused to accelerate vacation pay or deniedother benefits to them because of their union activities,and granting benefits to dis-courage union activity.(d) In any other manner, interfering with,restraining,or coercing its employ-ees in the exercise of their right to self-organization,to form,join, or assist Resil-ient Floor Decorators Local No. 2265,United Brotherhood of Carpenters and Join-ers of America,AFL-CIO,or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities,except to the extent that such right isaffected by the provisos in Section 8(a)(3) of the Act.2.Take the following affirmative action,which is deemed necessary to effectuatethe policies of the Act:(a)Offer to Jerry Connell,John Mason,Thomas Tucker, and Raymond Jackson,immediate and full reinstatement to their former or substantially equivalent posi-tions, without prejudice to their seniority or other rights and privileges,in the man-ner prescribed in the section of the Trial Examiner'sDecision entitled "The Remedy."(b)Make whole the said employees,in the manner set forth in the section ofsaid Decision entitled"The Remedy,"for any loss of pay they may have suffered byreason of the Respondent's discrimination against them.(c) Preserve and, upon request,make available to the Board or its agents, forexamination or copying,allpayroll records, social security payment records, time-cards, personnel records and reports,and all other records necessary to analyze theamounts of backpay due under the terms of this Order.(d) Post at its plant in Oak Park, Michigan, copies of the attached notice marked"Appendix."16Copies of said notice, to be furnished by the Regional Director forRegion 7, shall,after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof,and be maintained byitfor 60 consecutive days thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted. Reasonable steps shall be takenby the Respondent to insure that such notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 7, in writing,within 20 days fromthe receipt of this Decision,what steps the Respondent has taken to complyherewith.1116 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" In the notice. In the further event that the Board's Order Is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order."17In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read : "NotifysaidRegional Director, In writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILL NOT discourage concerted activities of our employees,by discrimi-nating against them in regard to their hire or tenure of employment or anyterm or condition of employment.WE WILL NOT grant benefits to our employees to discourage their unionactivities.WE WILL NOT refuse to accelerate vacation pay, or visit other reprisals,because of union,or concerted activities,or notify our employees that suchreprisals are due to such activities. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their rights to self-organization, to form, join, orassistResilient Floor Decorators Local No. 2265, United Brotherhood of Car-penters and Joiners of America, AFL-CIO, or any other labor organization,to bargaincollectively through representatives of their own choosing, and toengage inother concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by the provisos in Section8(a)(3) of the Act.WE WILL offer Jerry Connell, John Mason, Thomas Tucker, and RaymondJackson immediate and full reinstatement to their former or substantiallyequivalentpositions,and make them whole for any loss of pay suffered byreason of the discrimination against them.All our employees are free to become,remain,or refrain from becoming orremaining,members ofResilientFloor Decorators Local No. 2265, United Brother-hood of Carpenters and Joiners of America, AFL-CIO.HAGOPiAN& SONS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presently serving intheArmed Forces of the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 500 BookBuilding, 1249Washington Boulevard, Detroit,Michigan 48226, Telephone 226-3200.Training Corporationof America,Inc.andJob Corps Federationof Teachers, Local1680,affiliated with the American Federationof Teachers,AFL-CIO,Petitioner.Case 17-RC-5112.Decem-ber ^?0. 1966DECISION ON REVIEWOn August 12, 1966, the Regional Director for Region 17 issuedthe attached Decision and Direction of Election in which he foundappropriate a unit of all basic education, vocational and avocationalteachers, resident advisers, and counselors at the Employer's JobCorps Center located at Excelsior Springs, Missouri, excluding officeclerical employees, supervisors, and guards as defined in the Act, andall other employees. Thereafter, the Petitioner filed a timely requestfor review alleging the absence of officially reported Board precedentin cases involving teachers employed at Job Corps centers. TheEmployer filed opposition to the request for review.On September 2, the National Labor Relations Board by tele-graphic order granted the request for review and stayed the electionpending decision on review. Thereafter, both the Employer and thePetitioner filed briefs.162 NLRB No. 28.